DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Invention I. Claims 1-3, and 5-27, drawn to a method for promoting, maintaining, registering, and examining intellectual property assets: a network, the network comprising: a plurality of nodes, wherein each node in the plurality of nodes is configured to transact autonomously with at least two nodes in the plurality of nodes and configured to communicate with at least one server; the at least one server, the at least one server comprising at least one hardware processor, a non-transitory machine-readable storage medium having an executable computer readable program code, the at least one hardware processor configured to execute the computer-readable program code; the server, capable of identifying at least one account holder using a private key and a public key and connected to an at least one user device; The user device capable of communicating with the plurality of nodes, classified in H04L 9/08.
Invention II. Claim 4, drawn to a user device, capable of uploading information regarding intellectual property assets, classified in G06N7/00 OR G06N7/00.         
Invention III. Claims 28-37, drawn to a method for registering, recording, searching, or managing intellectual property on a network, the network comprising: a server, the server comprising at least one hardware processor, a non-transitory machine- readable storage medium, the server configured to: receive at least one user input regarding at least one intellectual property asset; validate the user identity in connection with the intellectual property asset, classified in G06Q50/184 and G06Q 20/40.    
Invention IV. Claim 38-53, drawn to a decentralized network for maintaining intellectual property assets, the decentralized network comprising: At least one hardware processor, a non-transitory machine-readable storage medium having an executable computer readable program code, the at least one hardware processor configured to execute the computer-readable program code to: receive an executable smart contract; the smart contract containing at least one term governing the ownership of an intellectual property asset, a registration status, and an address of owner of the intellectual property asset; receive a request to validate the completion of the at least one term of the smart contract, validate the completion of the at least one term of smart contract; assign a user information associated with an intellectual property asset the distribution address; and update a ledger with the distribution information, classified in G06Q30/02,  G06Q20/1235 and G06Q 2220/00    
The inventions are independent or distinct, each from the other because:
Invention I and Invention II are can have materially different mode of operation, function and effect. The inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially difference design, mode of operation, function or effect, and are not obvious variants. Invention I is directed to the method for promoting, maintaining, registering, and examining intellectual property assets: a network, the network comprising: a plurality of nodes, wherein each node in the plurality of nodes is configured to transact autonomously with at least two nodes in the plurality of nodes and configured to communicate with at least one server; the at least one server, the at least one server comprising at least one hardware processor, a non-transitory machine-readable storage medium having an executable computer readable program code, the at least one hardware processor configured to execute the computer-readable program code; the server, capable of identifying at least one account holder using a private key and a public key and connected to an at least one user device; The user device capable of communicating with the plurality of nodes. Invention II is directed to a user device, capable of uploading information regarding intellectual property assets.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Invention I and Invention III are can have materially different mode of operation, function and effect. The inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially difference design, mode of operation, function or effect, and are not obvious variants. Invention I is directed to the method for promoting, maintaining, registering, and examining intellectual property assets: a network, the network comprising: a plurality of nodes, wherein each node in the plurality of nodes is configured to transact autonomously with at least two nodes in the plurality of nodes and configured to communicate with at least one server; the at least one server, the at least one server comprising at least one hardware processor, a non-transitory machine-readable storage medium having an executable computer readable program code, the at least one hardware processor configured to execute the computer-readable program code; the server, capable of identifying at least one account holder using a private key and a public key and connected to an at least one user device; The user device capable of communicating with the plurality of nodes. Invention III is directed to a method for registering, recording, searching, or managing intellectual property on a network, the network comprising: a server, the server comprising at least one hardware processor, a non-transitory machine- readable storage medium, the server configured to: receive at least one user input regarding at least one intellectual property asset; validate the user identity in connection with the intellectual property asset.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Invention I and Invention IV are can have materially different mode of operation, function and effect. The inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially difference design, mode of operation, function or effect, and are not obvious variants. Invention I is directed to the method for promoting, maintaining, registering, and examining intellectual property assets: a network, the network comprising: a plurality of nodes, wherein each node in the plurality of nodes is configured to transact autonomously with at least two nodes in the plurality of nodes and configured to communicate with at least one server; the at least one server, the at least one server comprising at least one hardware processor, a non-transitory machine-readable storage medium having an executable computer readable program code, the at least one hardware processor configured to execute the computer-readable program code; the server, capable of identifying at least one account holder using a private key and a public key and connected to an at least one user device; The user device capable of communicating with the plurality of nodes. Invention IV is directed to A decentralized network for maintaining intellectual property assets, the decentralized network comprising: At least one hardware processor, a non-transitory machine-readable storage medium having an executable computer readable program code, the at least one hardware processor configured to execute the computer-readable program code to: receive an executable smart contract; the smart contract containing at least one term governing the ownership of an intellectual property asset, a registration status, and an address of owner of the intellectual property asset; receive a request to validate the completion of the at least one term of the smart contract, validate the completion of the at least one term of smart contract; assign a user information associated with an intellectual property asset the distribution address; and update a ledger with the distribution information.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Invention II and Invention III are can have materially different mode of operation, function and effect. The inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially difference design, mode of operation, function or effect, and are not obvious variants. Invention II is directed to a user device, capable of uploading information regarding intellectual property assets. Invention III is directed to a method for registering, recording, searching, or managing intellectual property on a network, the network comprising: a server, the server comprising at least one hardware processor, a non-transitory machine- readable storage medium, the server configured to: receive at least one user input regarding at least one intellectual property asset; validate the user identity in connection with the intellectual property asset.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Invention II and Invention IV are can have materially different mode of operation, function and effect. The inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially difference design, mode of operation, function or effect, and are not obvious variants. Invention II is directed to a user device, capable of uploading information regarding intellectual property assets. Invention IV is directed to A decentralized network for maintaining intellectual property assets, the decentralized network comprising: At least one hardware processor, a non-transitory machine-readable storage medium having an executable computer readable program code, the at least one hardware processor configured to execute the computer-readable program code to: receive an executable smart contract; the smart contract containing at least one term governing the ownership of an intellectual property asset, a registration status, and an address of owner of the intellectual property asset; receive a request to validate the completion of the at least one term of the smart contract, validate the completion of the at least one term of smart contract; assign a user information associated with an intellectual property asset the distribution address; and update a ledger with the distribution information.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Invention III and Invention IV are can have materially different mode of operation, function and effect. The inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially difference design, mode of operation, function or effect, and are not obvious variants. Invention III is directed to a method for registering, recording, searching, or managing intellectual property on a network, the network comprising: a server, the server comprising at least one hardware processor, a non-transitory machine- readable storage medium, the server configured to: receive at least one user input regarding at least one intellectual property asset; validate the user identity in connection with the intellectual property asset. Invention IV is directed to A decentralized network for maintaining intellectual property assets, the decentralized network comprising: At least one hardware processor, a non-transitory machine-readable storage medium having an executable computer readable program code, the at least one hardware processor configured to execute the computer-readable program code to: receive an executable smart contract; the smart contract containing at least one term governing the ownership of an intellectual property asset, a registration status, and an address of owner of the intellectual property asset; receive a request to validate the completion of the at least one term of the smart contract, validate the completion of the at least one term of smart contract; assign a user information associated with an intellectual property asset the distribution address; and update a ledger with the distribution information.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The patentably distinct inventions have acquired a separate status in the art due to their recognized divergent subject matter because Invention I is directed to a plurality of nodes, wherein each node in the plurality of nodes is configured to transact autonomously with at least two nodes in the plurality of nodes and configured to communicate with at least one server; the at least one server, the at least one server comprising at least one hardware processor, a non-transitory machine-readable storage medium having an executable computer readable program code, the at least one hardware processor configured to execute the computer-readable program code; the server, capable of identifying at least one account holder using a private key and a public key and connected to an at least one user device; The user device capable of communicating with the plurality of nodes. Invention II does not comprise a plurality of nodes, wherein each node in the plurality of nodes is configured to transact autonomously with at least two nodes in the plurality of nodes and configured to communicate with at least one server; the at least one server, the at least one server comprising at least one hardware processor, a non-transitory machine-readable storage medium having an executable computer readable program code, the at least one hardware processor configured to execute the computer-readable program code; the server, capable of identifying at least one account holder using a private key and a public key and connected to an at least one user device; The user device capable of communicating with the plurality of nodes, and has separate utility such as a user device, capable of uploading information regarding intellectual property assets. 
The patentably distinct inventions have acquired a separate status in the art due to their recognized divergent subject matter because Invention I is directed to a plurality of nodes, wherein each node in the plurality of nodes is configured to transact autonomously with at least two nodes in the plurality of nodes and configured to communicate with at least one server; the at least one server, the at least one server comprising at least one hardware processor, a non-transitory machine-readable storage medium having an executable computer readable program code, the at least one hardware processor configured to execute the computer-readable program code; the server, capable of identifying at least one account holder using a private key and a public key and connected to an at least one user device; The user device capable of communicating with the plurality of nodes. Invention III which does not contain a plurality of nodes, wherein each node in the plurality of nodes is configured to transact autonomously with at least two nodes in the plurality of nodes and configured to communicate with at least one server; the at least one server, the at least one server comprising at least one hardware processor, a non-transitory machine-readable storage medium having an executable computer readable program code, the at least one hardware processor configured to execute the computer-readable program code; the server, capable of identifying at least one account holder using a private key and a public key and connected to an at least one user device; The user device capable of communicating with the plurality of nodes, and has separate utility such as a server, the server comprising at least one hardware processor, a non-transitory machine- readable storage medium, the server configured to: receive at least one user input regarding at least one intellectual property asset; validate the user identity in connection with the intellectual property asset. 
The patentably distinct inventions have acquired a separate status in the art due to their recognized divergent subject matter because Invention I is directed to a plurality of nodes, wherein each node in the plurality of nodes is configured to transact autonomously with at least two nodes in the plurality of nodes and configured to communicate with at least one server; the at least one server, the at least one server comprising at least one hardware processor, a non-transitory machine-readable storage medium having an executable computer readable program code, the at least one hardware processor configured to execute the computer-readable program code; the server, capable of identifying at least one account holder using a private key and a public key and connected to an at least one user device; The user device capable of communicating with the plurality of nodes. Invention IV which does not a plurality of nodes, wherein each node in the plurality of nodes is configured to transact autonomously with at least two nodes in the plurality of nodes and configured to communicate with at least one server; the at least one server, the at least one server comprising at least one hardware processor, a non-transitory machine-readable storage medium having an executable computer readable program code, the at least one hardware processor configured to execute the computer-readable program code; the server, capable of identifying at least one account holder using a private key and a public key and connected to an at least one user device; The user device capable of communicating with the plurality of nodes, and has separate utility such as A decentralized network for maintaining intellectual property assets, the decentralized network comprising: At least one hardware processor, a non-transitory machine-readable storage medium having an executable computer readable program code, the at least one hardware processor configured to execute the computer-readable program code to: receive an executable smart contract; the smart contract containing at least one term governing the ownership of an intellectual property asset, a registration status, and an address of owner of the intellectual property asset; receive a request to validate the completion of the at least one term of the smart contract, validate the completion of the at least one term of smart contract; assign a user information associated with an intellectual property asset the distribution address; and update a ledger with the distribution information. 
The patentably distinct inventions have acquired a separate status in the art due to their recognized divergent subject matter because Invention II is directed to a user device, capable of uploading information regarding intellectual property assets. Invention III which does not comprise a user device, capable of uploading information regarding intellectual property assets, and has separate utility such as a server, the server comprising at least one hardware processor, a non-transitory machine- readable storage medium, the server configured to: receive at least one user input regarding at least one intellectual property asset; validate the user identity in connection with the intellectual property asset. 
The patentably distinct inventions have acquired a separate status in the art due to their recognized divergent subject matter because Invention II discloses a user device, capable of uploading information regarding intellectual property assets. Invention IV which does not comprise a user device, capable of uploading information regarding intellectual property assets, and has separate utility such as A decentralized network for maintaining intellectual property assets, the decentralized network comprising: At least one hardware processor, a non-transitory machine-readable storage medium having an executable computer readable program code, the at least one hardware processor configured to execute the computer-readable program code to: receive an executable smart contract; the smart contract containing at least one term governing the ownership of an intellectual property asset, a registration status, and an address of owner of the intellectual property asset; receive a request to validate the completion of the at least one term of the smart contract, validate the completion of the at least one term of smart contract; assign a user information associated with an intellectual property asset the distribution address; and update a ledger with the distribution information. 
The patentably distinct inventions have acquired a separate status in the art due to their recognized divergent subject matter because Invention III is directed to a server, the server comprising at least one hardware processor, a non-transitory machine- readable storage medium, the server configured to: receive at least one user input regarding at least one intellectual property asset; validate the user identity in connection with the intellectual property asset. Invention IV which does not contain a server, the server comprising at least one hardware processor, a non-transitory machine- readable storage medium, the server configured to: receive at least one user input regarding at least one intellectual property asset; validate the user identity in connection with the intellectual property asset, and has separate utility such as a decentralized network for maintaining intellectual property assets, the decentralized network comprising: At least one hardware processor, a non-transitory machine-readable storage medium having an executable computer readable program code, the at least one hardware processor configured to execute the computer-readable program code to: receive an executable smart contract; the smart contract containing at least one term governing the ownership of an intellectual property asset, a registration status, and an address of owner of the intellectual property asset; receive a request to validate the completion of the at least one term of the smart contract, validate the completion of the at least one term of smart contract; assign a user information associated with an intellectual property asset the distribution address; and update a ledger with the distribution information.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C YOUNG whose telephone number is (571)272-1882. The examiner can normally be reached M-F: 7:00 p.m.- 3:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael Young/            Examiner, Art Unit 3689